Thomas, J.
The plaintiff had no legal interest in this dead body, by reason of which he could maintain this action against a carrier without proof of a special contract with himself. And there was, in our opinion, no evidence in the case, which would have warranted a jury in finding such special contract.
There was no agreement, or even request, to carry the box without the body. The one is but the incident of the other, and cannot be severed from it. For taking it without the corpse, the defendants would have been clearly liable in trover.

Plaintiff nonsuit